Me. Justice Todd, Je.,
with whom Mb. Justice MabeeRo concurs, dissenting.
In the complaint of “unlawful detainer” filed by Rafael Yélez Maldonado in the District Court of San Juan it was alleged, in brief, that he purchased a house in Santurce for the purpose of living in it together with his family; that he notified the defendant, who was the lessee of the former owner, that he needed the house for said purpose in good faith; that he considered the contract lease terminated and asked him to vacate the house not later than January .23,1947, according to the certificate of eviction which he obtained from the Rent Division of the Office of Price Administration of Puerto Rico and that notwithstanding said request the defendant has not vacated the house.
The defendant alleged in his answer, especially, that the plaintiff acknowledged and renewed the former contract of lease because he had received and accepted the payment of lease rentals for October and November, 1946 and that since the amount of this monthly rental was $22, the court lacked *544jurisdiction inasmuch as the annual rental did not exceed $1,000.
The lower court granted the complaint and held that since according to our ruling in Escudero v. District Court, 65 P.R.R. 538, there is nothing in the Emergency Price Control Act or in the Eegulations approved for its execution “barring the owner from collecting the lease rentals until such time as the lease expires and he institutes the unlawful detainer proceeding after the certificate becomes effective”, the fact that the owner of a property occupied by a tenant of a former owner accepts rentals which become due prior to the date of the effectiveness of a certificate, does not operate to create a new contract between the parties or to divest the lessee of his character of detentador, (unlawful occupant), inasmuch as a contract can not exist without the consent of the parties. It also cited Miranda v. Jarabo, 64 P.R.R. 855, wherein we held that when the purchaser brings an action to evict the lessee of the former owner jurisdiction lies in the district court.
The only error assigned by appellant is to the effect that the lower court erred in deciding that it had jurisdiction to take cognizance of the case.
Although it is true that in Escudero v. District Court, supra, we held that there was no provision in the “Emergency Price Control Act” of its Eegulations barring the purchaser of a house leased by the former owner from collecting the lease rentals until such time as the lease expires and he institutes the unlawful detainer proceeding after the certificate issued by the Eent Division becomes effective, this case is no authority to decide that the jurisdiction to take cognizance of an unlawful detainer case always lies in the district courts. On the contrary, the facts in the Escudero case show that the action was begun precisely in the Municipal Court of San Juan.
*545Neither does Miranda v. Jarabo, supra, expressly decide that when lease rentals are collected by the purchaser of a leased house, the jurisdiction in the unlawful detainer proceeding instituted by the new owner against the lessee lies in the district courts. As a matter of .fact in Miranda v. Jarabo, supra, the lease rentals were not collected. Appellant maintained in said case that he was not an unlawful occupant — a detentador — of the property, but that he occupied the house on a contract with consideration, of less than one thousand dollars annually and therefore jurisdiction lay in the municipal court, and, further, that Act No. 14 of 1941 (Special Session Laws, page 44) and the O.P.A. Regulations had the legal effect of extending the contract of lease. Both questions were decided adversely to appellant. The first, because according to' the cases of this Court, when the purchaser terminates the contract of lease which the lessee had with the former owner and brings an action of unlawful de-tainer, the jurisdiction lies in the district court, and the second, because the insular act and the federal regulations do not purport to create private contractual relations.
The case at bar is different. The question raised by appellant is whether notwithstanding plaintiff having terminated the contract of lease which defendant had with the former owner, the fact that he continued to receive the lease rentals, is equivalent to an acknowledgment or a renewal of said contract so that the defendant cannot be considered a detentador and, therefore, the jurisdiction in the action of unlawful de-tainer lies in the municipal court because the annual rental is less than one thousand dollars. The facts admitted by the parties show that the defendant paid plaintiff the lease rental up to the month of November, 1946 and that the latter accepted them, because, as he stated, in the Office of Price Administration he was told to do so. The rental for December, 1946 was not paid and the action of unlawful detainer *546was brought on January 23, 1947, on which, date the certificate of eviction became effective.
What was the legal effect, if any, of plaintiff’s acceptance of the lease rental subsequent to the time that he purchased the house sought to be vacated? In a similar case we have decided that “The essential thing for the defendant was to try to show that when the said property passed to the plaintiff by title of purchase he assumed the continuation of the lease by collecting an instalment from the defendant.” (Italics ours.) Flores v. Delgado, 34 P.R.R. 745, 746. In that case, because that fact was not proved, it was held that the possession by the defendant was equivalent to tenancy at sufferance and the court with jurisdiction was the district court. This question has been repeatedly settled by this Court in construing § 1461 of the Civil Code (1930 ed.).1 Sosa v. Río Grande Agrícola Co., Ltd., 17 P.R.R. 1106; Angleró v. Fernández, 31 P.R.R. 249; Cuesta v. Ortiz, 29 P.R.R. 460; Miranda v. Jarabo, supra.
Commenting § 1571 of the Spanish Civil Code, (equivalent to our § 1461), Manresa says:
“But according to the decisions applicable to § 1571 it is a necessary requirement for the purchaser to express his unwillingness to continue the contract had with the former owner, and therefore, if instead of talcing this attitude, the new owner Shows by express acts his intention of continuing the contract in force, he can not, subsequently, relying on the special provision of said section, bring the action of unlawful detainer, save for the presence of some of the requirements enumerated in § 1569 of the same Code and its concomitants in the Law of Civil Procedure (Judgment of February 28, 1913).” (Italics ours.) Manresa, Comentarios al Código Civil, 4th ed. Vol. 10, p. 575.
*547The fact that the plaintiff accepted the payment of several monthly rentals 2 was equivalent to continuing the contract, notwithstanding his previous notice terminating it. As stated in Flores v. Delgado, supra, he “assumed the continuation of the lease.” By this action the effect of the previous notice was limited to terminate the contract, not when plaintiff purchased the property hut at the time the certificate became, effective.
It may be argued that since the rental for December, 1946 w;as not paid and the action was brought on January 23, 1947, the defendant was a detentador of the house. We have decided to the contrary. Since the plaintiff assumed the continuation of the lease by accepting the payment of the rentals and by issuing the receipts for the rent, upon the failure to pay the December rent, plaintiff undoubtedly had the right to evict the defendant, not because the, latter occupied the house at sufferance but for nonperformance of contract, it being incumbent on the plaintiff to prove in said action that he needed the house in good faith for the purpose of living in it with his family, according to the certificate of eviction.
In Cerra v. González, 29 P.R.R. 270, we held that when a lessee continues to occupy the house after the lease contract has expired “It clearly appears that he occupies the house without any right and against the will of the owner, but not at sufferance. And this being so, its classification as at sufferance, which, according to jurisprudence, determines the original jurisdiction of the district courts in this class of cases, can not be applied here. ” See also Padua v. Municipal Court, 55 P.R.R. 781.
The certificate of eviction issued by the O.P.A. by its own terms authorized plaintiff to bring the action of unlawful de-tainer in order to occupy the house as his residence, “accord-*548iiig to th.e requirements of the local statute.” Tlie latter, and not the certificate, determines which court lias tlie proper jurisdiction to take cognizance of said actions.
Up to liere we liave reproduced the opinion which we originally wrote, for a majority of the Court, on January 22, 1948 and which is now set aside, on motion for reconsideration, by another majority of the Court. We must now add our viewpoints on some of the grounds of the new opinion.
■ In the first place we believe that López v. District Court, 67 P.R.R. 163, is clearly distinguishable from the case at bar. Otherwise, we believe it was erroneously decided and should be reversed. That case was based on § 5(a) of the Eminent Domain Act which expressly grants the court power to fix the period within which and the conditions under which the occupants of a condemned property should surrender possession thereof to the expropriating party. We said there-that the fact that the parties agreed as to said conditions, among them the payment for the use of the property, did not mean that they had entered into a contract of lease, inasmuch as “their agreement took the place of the order and was therefore related and pursuant to the condemnation proceeding, which remained open until the People obtained possession.” And we expressly stressed the fact that “Here the Authority was careful from the beginning to emphasize that it was not leasing the property but was only permitting the petitioner to remain there until he could conveniently leave.”
So that in the Lopes case, supra, the Eminent Domain Act itself authorized the Court to fix the period and the conditions under which the tenant could continue enjoying the property, but the fact that the parties agreed and that no court order was needed, we said: “Did not change the nature of their relationship.”
' In the case at bar the court has no power, either under the certificate of the O.P.A. or under the Housing Act, to *549fix the period and conditions for the surrender of the property qnd we have decided that they do not purport to create private contractual relations. Miranda v. Jarabo, supra. But the parties, by their acts, did create new contractual relations: the defendant, by paying the rent, and the plaintiff, by issuing the corresponding receipts and stating that they were for the rent of the house. If the latter act does not constitute one of the “express acts” to which Manresa refers, we do not know what name to give it. This is not a question of erroneous or mistaken label given by the plaintiff. In all the receipts issued by him to the defendant he stated that they were “rent of the house at Alameda B'o. No. 30”, and accepted defendant’s checks which had expressly written on it “payment of rent”. The words “rent” (al-quiler) and “rental” (renta) have a well-known meaning. The former is “El precio en que se alquila una cosa” (The price for hiring a thing) and the latter “Lo que paga en dinero o en frutos un arrendatario.” (The payment made1, whether in money or fruits, by a lessee.) Diccionario de la Lengua Española de la Real Academia Española, 16th edition. To hold, therefore, that plaintiff did not know that he was receiving the monthly rental of his house and that his action, together with defendant’s, did not renew the contract is to go against the facts as proved.
Furthermore, we wish to correct an involuntary error in the seventh paragraph of this opinion when we said that the rental corresponding to the month of December, 1946 was not paid by the defendant. The truth is that the evidence showed that the defendant tried to pay said rental but plaintiff refused to accept it, and hence it was on that day that he really considered terminated the contract of lease. Under the doctrine laid down in Cerra v. González, supra; Bianchi v. Bianchi, 41 P.R.R. 793; Padua v. Municipal Court, supra, jurisdiction of the- case lay with the municipal court. We should not overlook the fact that the only question inr *550volved here is one of jurisdiction. No one questions the right of the plaintiff to oust the defendant by refusing to accept the rental for December, 1946 and by informing the defendant that the new contract of lease was terminated. However, under these circumstances, suit had to commence in the municipal court.
That the acceptance of the rent by the lessor, even in cases of a breach of the contract by the lessee, is a decisive fact for the renewal of the contract and not a mere technical question of erroneous labeling, has been decided by this Court in Del Toro v. The Juncos Central Co., 29 P.R.R. 21 and Morales v. Martínez, 40 P.R.R. 695. This is a well-settled rule in a line of American cases and it has been accepted by the textwriters. See the authorities cited in Del Toro v. Morales, supra, and those in footnote 2 of § 687 of Williston on Contracts, Vol. 3, page 1980, which lays down the doctrine that the acceptance of rent accruing after breach of contract constitutes a discharge of the breach and it is stated that “this principle was early established in the law of landlord and tenant.”
As stated by Waiter Shirley Shirley in his work “A Selection of Leading Cases in the Common Law,” page 104, cited in Del Toro v. The Juncos Central Co., supra: “The courts lean against forfeiture; and therefore any positive act of the landlord’s, from which it may be inferred' that he elected to overlook the breach of covenant, and to continue the tenancy, will be greedily snatched at. The most satisfactory of the acts which operate as a waiver of forfeiture is Acceptance of rent which has become due since the forfeiture; ’ and if such rent is accepted, it is of no consequence that the landlord took it under protest and declaring that he did not intend to waive the forfeiture.”
Although the question involved herein is different, the general principle applicable should be the same. When plain*551tiff purchased the house and obtained the certificate of eviction he terminated the contract of lease existing between the defendant and the former owner. Nevertheless, after assuming this attitude he collected and accepted the rent of the house. This was a positive and express act on the part of the plaintiff which brought about the renewal of the lease. The certificate of the O.P.A. could not change the legal result of this act.
The case of Ball v. Vilá, 67 P.R.R. 388, cited by the Court, if anything, shows that we are correct. It is stated therein that “We agree that the contract for paying a rental of $80 monthly terminated on March 8, 1944 and that appellee can only recover the reasonable value of the use of the house.” (Italics ours.)
It is true that the attorney of Ball erroneously alleged that he was collecting the amount of the rentals accrued subsequent to that date and that the action was entitled an action of debt. However, in view of Rule 81(5) of Civil Procedure we disregarded this error in the title of the action.
We do not see any relation between that case and the facts herein. As we said in Morales v. Martínez, supra, page 699: ‘ ‘ The legal consequences which flow from his acceptance of the rent as such are determined by ivhat he did, not by what he said. (Authorities)” (Italics ours.) Here plaintiff must suffer the legal consequences of his acts, not only because of what he wrote in the receipts but because of what he did, that is, first, he accepted the rent after having terminated the contract, and later he refused to continue receiving them and terminated the contract for the second time.
As to the point that plaintiff accepted the payment for the “use” of the house and not as “rent” thereof, what is a contract of lease? It is simply to give the use of a thing for a specified time and a fixed price. Thus it is defined by *552§ 1433 of the Civil Code (1930 ed.) And, finally there can be no doubt that, irrespective of the meaning that a legal mind might want to attribute to some words, empirically, most of the persons in our Island when using the words “rent” and “rental”, give them their ordinary and usual meaning, that is, in the sense that they are referring to a contract of lease.
In our opinion the lower court lacked jurisdiction to entertain the ease and therefore our original opinion reversing the judgment of the lower court should prevail.

 The first paragraph of § 1461 provides: ‘ ‘ The purchaser of a leased estate has a right to terminate the lease in force at the time of making the sale, unless the contrary is stipulated, and the provisions of the Mortgage, Laiv prevent. ’ ’


 It ivas expressly stated in the receipts' that the amount of $22 received monthly was for the "rent of the house in Alameda Bo. #30